DETAILED ACTION
Claims 17-20, 22-24, 26-32, 43 and 50 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 1(7) and 25 because of informalities is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 20-21 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 30 December 2020, as applied to claims 17-32, 43 and 50.  Applicant’s arguments filed 30 March 2021 and 5 May 2021 have been fully considered but they are not persuasive.  

Claim 22 is indefinite in its recitation of “allele listed in Table 5”.  Claims are required to be complete in themselves and not to refer to the specification.  See MPEP 2173.05(s).  Any alleles listed in Table 5 should be listed in the claim.  Additionally, Table 5 lists both favorable and unfavorable alleles.  It is not clear if both are encompassed by the claim.
Claim 29 lacks antecedent basis for the limitation “the plant”.  It is not clear which plant is being referred to, as there are several different plants in part claim 17 - the first maize plant, the selected first maize plant, the second maize plant, the progeny plant, and the control plant.
Response to Arguments
Applicant urges that claims 17 and 23-25 have been amended (response pg 7).


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 22-24, 26-32, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 30 December 2020, as applied to claims 17-32, 43 and 50.  Applicant’s arguments filed 30 March 2021 and 5 May 2021 have been fully considered but they are not persuasive.  
The claims are broadly drawn to methods comprising detecting in a maize plant a marker allele associated a chromosome 5 QTL associated with increased yield, then selecting a maize plant with the QTL, crossing it to another plant, and obtaining a progeny with the QTL.
Practicing all the steps of the claimed methods, including selecting a maize plant with the QTL, crossing it to another plant and obtaining a progeny with the QTL, as well as detecting a 
Table 11 of the instant specification indicates that inbreds 44-202 have the claimed QTL allele in this region, and Table 12 indicates that Hybrid 1 has the claimed QTL (Hybrids 3 and 4 are indicated both has having favorable alleles and increased yield and as not having them, so it is not clear if they actually have the allele or increased yield).  However, inbreds 44-202 and Hybrid 1 are merely names that do not tell one of skill in the art anything about a cultivar or hybrid with the claimed region.  One of skill in the art would not even know if any of these inbreds or hybrid(s) are publically available.
Thus, the instant specification fails to teach any plant with the claimed chromosome 5 QTL associated with increased yield.
It is noted that Applicant makes no assertion that any of the QTL itself is responsible for increased yield.  Thus, one of skill in the art could not make a plant that can used in the method by transformation.
Because of that, one of skill in the art must use undue trial and error experimentation in an attempt to find an increased yield corn plant on which all steps of the claimed method can be practiced, if it even possible to do so.
Further, the claims are not interpreted as reading on a plant transformed with a nucleic acid encoding SEQ ID NO:13 because claim 17 requires the assay be one where the molecular marker is within 20cM or is linked to a G allele at position 159121201 on chromosome 5.  As transformation inserted transgenes at random locations in the genome, a transgene would not be linked to position 159121201 on chromosome 5 in this manner.  Thus, even though a method of 
Given the claim breath and lack of guidance in the specification as discussed above, the instant invention is not enabled.
Response to Arguments
Applicant urges that example 1showed that a diverse population was tested with the marker and a number of inbreds with the favorable allele were found;  one of skill in the art would know how to access a diverse population of maize plants (response pg 7).
This is not found persuasive because the specification does not explain what is meant by “diverse population”.  If all the plants with the allele are Syngenta proprietary lines, they might be “diverse” but would not be accessible to the public.  The specification provides no guidance on how to select plants for testing and provides no indication that one of skill in the art could find, without undue experimentation, plants with the allele from publically available lines.  

Claims 17-20, 22-24, 26-32, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated for the reasons of record as set forth in the Office action mailed 30 December 2020, as applied to claims 17-32, 43 and 50.  Applicant does not address this rejection in the arguments filed 30 March 2021 and 5 May 2021.  

Table 11 of the instant specification indicates that inbreds 44-202 have the claimed QTL allele in this region, and Table 12 indicates that Hybrid 1 has the claimed QTL (Hybrids 3 and 4 are indicated both as having favorable alleles and increased yield and as not having them, so it is not clear if they actually have the allele or increased yield).  However, inbreds 44-202 and Hybrid 1 are merely names that do not tell one of skill in the art anything about a cultivar or hybrid with the claimed region.  One of skill in the art would not even know if any of these inbreds or hybrid(s) are publically available.
The specification fails to describe any publically available plants that can be used in the claimed methods.
It is noted that Applicant makes no assertion that any of the Table 5 alleles linked to and associated with the QTL is responsible for increased yield.  Further, the claims are not interpreted as reading on a plant transformed with a nucleic acid encoding SEQ ID NO:13 because claim 17 requires the assay be one where the molecular marker is within 20cM or is linked to a G allele at position 159121201 on chromosome 5.  As transformation inserted transgenes at random locations in the genome, a transgene would not be linked to position 159121201 on chromosome 5 in this manner.  Thus, even though a method of assaying and breeding with a plants transformed with a nucleic acid encoding SEQ ID NO:13 would be described, such a method is excluded by the language of the claim.
Because inbreds 44-20 2and Hybrid 1 are not publically available, the specification does not describe any plants that can used in the method. Such a description is required.  See University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004) at page 1894:


Because the plants with the claimed QTL are not described, the method of using the plants is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662